DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 28 January 2021 has been entered. Applicant has amended claims 11, 15 and 17. Claims 11-25 are pending. 

Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brunet et al. (US 8152460) in view of Bergmann et al. (US 20160312631), as will be shown.
Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “the assembly being preferably designed so that said intake port is centred in the circumferential direction with respect to a pair of end trailing edges formed by a trailing edge of the stator vane located at the second circumferential end of the first rectifier sector, and by a trailing edge of the stator vane located at the first 
Claim 23 is rejected due to its dependence on one of the above rejected claims.
Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, are rejected as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-18, 20-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brunet et al. (hereafter Brunet - US 8152460) in view of Bergmann et al. (hereafter Bergmann - US 20160312631).
Claim 11 recites a rectifier for an aircraft turbomachine compressor. Brunet teaches such a rectifier for an aircraft turbomachine compressor.
Brunet teaches (Figs. 3, annotated detail Fig. 3) a rectifier for an aircraft turbomachine compressor, said rectifier comprising an inner ferrule (annotated A), an outer ferrule (30) and stator vanes (24) rigidly connected to the inner and outer ferrules said rectifier further comprising a flange (52) rigidly connected to a downstream end of the outer ferrule (30) and for attachment to a compressor casing (see bolt, Fig. 3), said flange being provided with air intake ports (56) spaced from each other in a circumferential direction of the rectifier, 
wherein said flange is outwardly protruding from said outer ferrule and said air intake ports are arranged through said flange at a location radially outside of said outer ferrule (see Fig. 3), and
wherein both an inlet and an outlet of the air intake ports (56) are outside a primary jet (see Fig. 3).
However, Brunet does not teach wherein at least one of the air intake ports has a shape stretched in the circumferential direction.
Bergman teaches (Fig. 5A) a rectifier having at least one of the air intake ports has a shape stretched in the circumferential direction (184) and at least one air intake port having a circular shape (186) extending through a flange (121) of a ferrule (125).



    PNG
    media_image1.png
    381
    321
    media_image1.png
    Greyscale

Brunet Detail Annotated Fig. 5
Regarding Claim 12, Brunet, as modified with Bergman in Claim 11 above, teaches (Bergman Fig. 5A) the rectifier according to the claim 11, wherein said at least one intake port (184) has an oblong or generally rectangular shape.
Regarding Claim 13, Brunet, as modified with Bergman in Claim 11 above, teaches (Bergman Fig. 5A) the rectifier according to claim 11, wherein said at least one intake port has a circumferential dimension Dc and a radial dimension Dr, and in that the ratio between the dimensions Dc and Dr is between 1.5 and 4 (obvious to optimize, see rejection of Claim 11).
Regarding Claim 14, Brunet, as modified with Bergman in Claim 11 above, teaches (Bergman Fig. 5A) the rectifier according to claim 11, wherein the flange is provided with intake ports that are oblong (184) in the circumferential direction, as well as circular intake ports (186).

Claim 15 recites a rectifier sector for an aircraft turbomachine compressor. Brunet teaches such a rectifier sector for an aircraft turbomachine compressor.
Brunet teaches (Figs. 3, annotated detail Fig. 3) a rectifier sector for an aircraft turbomachine compressor, said rectifier sector having 
an inner ferrule sector (annotated A), an outer ferrule sector (30) as well as stator vanes (24) rigidly connected to the inner and outer ferrule sectors, said rectifier sector further comprising a flange sector (52) rigidly connected to a downstream end of the outer ferrule sector and intended to be attached (by bolts, see Fig. 3) to a compressor housing (14), said flange sector being provided with at least one air intake port (56), wherein said air intake port is centrally disposed on the flange sector in a circumferential 
However, Brunet does not teach wherein at least one of the air intake ports has a shape stretched in the circumferential direction.
Bergman teaches (Fig. 5A) a rectifier having at least one of the air intake ports has a shape stretched in the circumferential direction (184) and at least one air intake port having a circular shape (186) extending through a flange (121) of a ferrule (125).
Bergman further teaches (paragraph 0049) using such air intake ports is advantageous because “By utilizing the distinct angles, sizes and shapes, a designer can achieve an ideal direction and flow, mix rate, and direction…” That is, Bergman teaches it is well known that certain properties of rectifiers, such as the shapes of the air intake ports, are based on achieving an ideal air flow, and therefore the shapes of the air intake ports are a results effective variable dependent on flow. It would have been obvious to a person having ordinary skill in the art to apply the teachings of Bergman to optimize the flow through the air intake ports of Brunet through routine experimentation for a particular system to arrive at the at least one of the air intake ports has a shape stretched in the circumferential direction since the hole shape is a recognized results effective variable. Doing so would result in an ideal flow, as recognized by Bergman.
Regarding Claim 16, Brunet, as modified with Bergman in Claim 11 above, teaches (Bergman Fig. 5A) the rectifier sector according to claim 15, wherein the flange sector is also equipped with at least one circular air intake port (186).

Claim 17 recites a rectifier sector for an aircraft turbomachine compressor. Brunet teaches such a rectifier sector for an aircraft turbomachine compressor.
Brunet teaches (Figs. 3, annotated detail Fig. 3) a rectifier sector for an aircraft turbomachine compressor, said rectifier sector having an inner ferrule sector (annotated A), an outer ferrule sector (30) as well as stator vanes (24) rigidly connected to the inner and outer ferrule sectors, said rectifier sector further comprising a flange sector rigidly connected to a downstream end of the outer ferrule sector and intended to be attached to a compressor housing, and wherein both an inlet and an outlet of the air intake port (56) are outside a primary jet.
However, Brunet does not teach wherein said flange sector has a first circumferential end and a second circumferential end opposite the first end, said first end having a first portion of an air intake port and said second end having a second portion of another air intake port, the first and second port portions each being open outwardly in a circumferential direction of the rectifier sector, and in that the sum of the circumferential dimensions Dc1, Dc2 of the first and second portions of the ports is greater than the radial dimension Dr of each of them.
Webster's New World College Dictionary, Fifth Edition defines “end” as “the part at, toward, or near either of the extremities of anything.” The term circumferential end is interpreted as the part near the circumferential ends.
Bergman teaches (Figs. 7) a rectifier having a flange sector (186) having a first circumferential end and a second circumferential end opposite the first end, said first end having a first portion of an air intake port (256) and said second end having a second portion of another air intake port (258), the first and second port portions each 
MPEP 2173. I. D. teaches Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious if there is (1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;" (2) a finding that the prior art contained a known technique that is applicable to the base device (method, or product); (3) a finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.
In this case, Brunet teaches a rectifier upon which Applicant’s invention is an improvement, since Applicant’s rectifier has circumferential ends and port arrangement. Bergman teaches a rectifier having circumferential ends and port arrangement that is applicable to Brunet, since they are both directed to gas turbine vane assemblies. One of ordinary skill in the art could have applied the known technique of Bergman to Brunet and the results would be predictable since gas turbine technology is predictable. Therefore, it would have been obvious for a person having ordinary skill in the art to apply the teachings of Bergman to the rectifier of Brunet to have said flange sector has a first circumferential end and a second circumferential end opposite the first end, said 
Regarding Claim 18, Brunet, as modified with Bergman in Claim 11 above, teaches (Bergman Fig. 7) the rectifier sector according to claim 17, wherein said flange sector is also equipped with an air intake port arranged centrally in the circumferential direction and having an oblong shape in the circumferential direction, or in that said flange sector is also equipped with one or more circular air bleed ports (258 in the center of the sector).

Regarding Claim 20, Brunet, as modified with Bergman in Claim 11 above, teaches (Brunet Fig. 3) an aircraft turbomachine comprising a compressor (10) equipped with at least one rectifier according to claim 11.

Regarding Claim 21, Brunet, as modified with Bergman in Claim 11 above, teaches (Brunet Fig. 3) the aircraft turbomachine comprising a compressor (10) equipped with at least one rectifier sector according claim 14.

Regarding Claim 22, Brunet, as modified with Bergman in Claim 15 above, teaches (Brunet Fig. 3) the aircraft turbomachine comprising a compressor (10) equipped with at least one rectifier sector according to claim 16.

Regarding Claim 24, Brunet, as modified with Bergman in Claim 15 above, teaches (Brunet Fig. 3) the rectifier sector according to claim 15, wherein said air intake port is arranged through said flange sector at a location radially outside of said outer ferrule sector (see Fig. 3).

Regarding Claim 25, Brunet, as modified with Bergman in Claim 17 above, teaches (Brunet Fig. 3) the rectifier sector according to claim 17, wherein said air intake port is arranged through said flange sector at a location radially outside of said outer ferrule sector (see Fig. 3).

Allowable Subject Matter
Claims 19 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745